On Application nor Rehearing.
Bermudez, C. J.
The only ground on which the application rests *638is that the property was acquired with the funds of the husband, -obtained on his credit, and that even if the obligation of the husband "was subsequently extinguished with the funds of the wife, still the acquisition was made with the fnr.ds of the husband and the property ' belongs to the community.
The evidence shows that, to reimburse himself, Morris drew ou Morgan, the check passed through the Canal Bank, who endorsed it over to Morgan’s Sons for collection, who collected the amount, not •from Mr., but from Mrs., Morgan.
When the check got to New York, Mr. Morgan, instead of paying it, •endorsed it: “ Charge Mrs. P. O. Morgan's account. Henry Morgan.” It was also endorsed by Mrs. Morgan : “ Morgan's Sons ■will please pay this draft and charge to my account. JP. O. Morgan.”
The account of Mrs. Morgan then balanced a larger amount in her favor.
The check was accordingly paid and charged up to her account.
The fact is insignificant that the check was endorsed by Henry Morgan, directing it to be charged to his wife’s account. It repels all idea that the check was paid out of his funds, and as it was honored out of Mrs. Morgan’s funds, the fact of x>ayment by her is conclusive in her favor and against all adverse interest.
Rehearing refused.